Matter of John Wesley United Methodist Church v Baily-Schiffman (2019 NY Slip Op 07070)





Matter of John Wesley United Methodist Church v Baily-Schiffman


2019 NY Slip Op 07070


Decided on October 2, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 2, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
SHERI S. ROMAN
FRANCESCA E. CONNOLLY
ANGELA G. IANNACCI, JJ.


2019-06375

[*1]In the Matter of John Wesley United Methodist Church, petitioner, 
vLoren Baily-Schiffman, etc., et al., respondents.


Kaufman Dolowich & Voluck, LLP, New York, NY (Kevin J. Windels of counsel), for petitioner.
Letitia James, Attorney General, New York, NY (Charles F. Sanders of counsel), for respondent Loren Baily-Schiffman.
Goldberg Weg & Markus PLLC, New York, NY (Steven A. Weg of counsel), for respondent Aquelina Equities, LLC.

DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78 in the nature of mandamus to compel the respondent Loren Baily-Schiffman, a Justice of the Supreme Court, Kings County, to enter a final judgment in an action entitled Aquelina Equities, LLC v John Wesley United Methodist Church , commenced in that court under Index No. 508287/14.
ADJUDGED that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only where there exists a clear legal right to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman , 53 NY2d 12, 16).  The petitioner has failed to demonstrate a clear legal right to the relief sought.
MASTRO, J.P., ROMAN, CONNOLLY and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court